RUSH, J.,
concurring in part and dissenting in part.
I respectfully dissent from the issue the majority decides-whether DCS is immune-as well as one that it doesn't-whether plaintiffs may hold DCS civilly liable. First, I disagree about the threshold immunity issue. I would conclude DCS is immune because plaintiffs' claim arises from DCS's participation in the initiation of a judicial proceeding. Second, the majority, without providing any guidance, leaves it to the trial court to determine whether plaintiffs have a valid claim-an issue that divided the Court of Appeals panel. In the absence of immunity, Indiana law requires us to analyze whether the Legislature intended the violation of the Notice Statute to give rise to a negli-genee action. Applying that analysis, I ean find no such legislative intent here. I *141do not condone DCS's egregious conduct of allegedly not notifying parents of their child's abuse, but not every breach of a statutory duty provides plaintiffs with a negligence action.
Statutory Immunity
DCS argues that statutory immunity bars plaintiffs' claim. Indiana Code section 34-13-3-3(6) (ITCA) grants immunity to governmental entities for losses resulting from "[the initiation of a judicial ... proceeding." I agree with the majority that we must address statutory immunity first because finding DCS immune "bars [plaintiffs'] recovery even where ordinary tort principles would impose liability." Gary Comm. Sch. Corp. v. Roach-Walker, 917 N.E.2d 1224, 1225 (Ind.2009). The majority concludes that DCS is not immune because "plaintiffs' claims against DCS do not relate to the allegation that resulted in Nephew's delinquency adjudication," and because plaintiffs' loss did not arise from the initiation of the proceeding. But that view construes the ITCA's protections more narrowly than Indiana law requires.
Immunity for the "initiation of a judicial proceeding" protects not just the prosecutor filing charges, but also the participants in the chain of events that leads to the prosecution. For example, in Hedges v. Rawley, the assistant superintendent of a municipal wastewater plant accused two employees of stealing gasoline. 419 N.E.2d 224, 225-26 (Ind.Ct.App.1981). The police investigated the accusations, and the State prosecuted the employees. Id. at 226. The court concluded the ITCA granted the assistant superintendent immunity because he participated in the initiation of a judicial proceeding-noting that the "Legislature utilized broad language" in that provision, when it "certainly could have adopted a statute which limited the immunity." Id. at 227-28.
DCS's actions similarly fall within the "broad language" of this immunity provision. See id. DCS has a statutory duty to investigate child abuse reports, I.C. § 31-33-8-1(a) (Supp.2005), make written findings available to law enforcement, I.C. § 31-33-7-5 (Supp.2005), and "assist the juvenile court ... during all stages of the proceedings," I.C. § 31-33-14-2 (Supp. 2005). Here, DCS investigated Mother's report of abuse and sent its findings to EPD. These actions resulted in the initiation of a judicial proceeding against Nephew-and DCS's alleged negligent act, the failure to notify, resulted from its participation in this process. See Estate of Mintz v. Conn. Gen. Life Ins. Co., 905 N.E.2d 994, 999-1000 (Ind.2009) (finding that the failure to act is nonetheless a negligent act). So, I would conclude, as Judge Vaidik did, that "[wJhile it was the Prosecutor's Office that finally filed the paperwork that initiated the legal proceedings against Juvenile, all agencies in the chain worked together" to initiate the proceedings. F.D., 973 N.E.2d at 1192.
The majority concludes DCS is not immune because plaintiffs' claims relate to "information which was not used in the delinquency proceeding against Nephew," and because plaintiffs "do not assert that any harm to them resulted from the initiation of proceedings against Nephew." But the ITCA's protections are not so limited. It provides immunity from damages even when they do not directly relate to an eventual prosecution. See Hupp v. Hill, 576 N.E.2d 1320, 1322, 1325 (Ind.Ct.App.1991). In Hupp, a homeowner incurred damages because of the execution of an invalid search warrant, but the search did not result in a prosecution. Id. at 1323. Despite the homeowners' damages not relating to any prosecution, the prosecutor was immune because the damages resulted from "the *142initiation of a judicial proceeding." See id. at 1325. Similarly, plaintiffs' damages resulted from actions DCS took during the initiation of the judicial proceeding against Nephew. Therefore, DCS should be immune for its alleged negligent act-whether or not plaintiffs' claims directly relate to Nephew's eventual prosecution.
Private Right of Action
After determining that DCS lacks immunity, the majority fails to analyze whether plaintiffs have a private right of action-the very issue plaintiffs presented on transfer. As the majority recognizes, the immunity determination is only a "threshold determination"-a starting point-and the "absence of immunity does not necessarily result in a legally cognizable claim of negligence." Mullin v. Mun. City of S. Bend, 639 N.E.2d 278, 283 (Ind.1994), limited on other grounds by Benton v. City of Oakland City, 721 N.E.2d 224, 231 (Ind.1999). After determining that a defendant lacks immunity, we must next determine whether the defendant breached a duty that gives rise to a negligence claim. Cf. King v. Ne. Sec., Inc., 790 N.E.2d 474, 484 (Ind.2003); Mullin, 639 N.E.2d at 283. The majority leaves this issue, which already divided the Court of Appeals panel, F.D., 973 NE.2d at 1192-94 (Crone, J., concurring in part and dissenting in part), to the trial court, without providing any guidance. Because this question of law is squarely before this Court,11 I believe we should address it to conserve judicial resources and to aid the trial court.
Plaintiffs allege that DCS negligently violated Indiana Code section 31-33-18-4 (Notice Statute), which requires DCS to notify parents that a child abuse report involving their child is available. The statute does not expressly provide for a private right of action, but plaintiffs argue it implies one. The majority of the Court of Appeals concluded that the statute did not grant plaintiffs a private right of action. And I agree based on the statute's language and its purpose.
"When a civil tort action is premised upon violation of a duty imposed by statute, the initial question to be determined by the court is whether the statute in question confers a private right of action," Borne ex rel. Borne v. Nw. Allen Cnty. Sch. Corp., 532 N.E.2d 1196, 1203 (Ind.Ct.App.1989), trans. denied. To prevail on their negligence claim, plaintiffs need to show that DCS (1) owed them a duty, (2) breached that duty, and (8) the breach proximately caused their damages. Putnam Cnty. Sheriff v. Price, 954 N.E.2d 451, 453 (Ind.2011). Plaintiffs do not allege DCS breached a common law duty, such as the duty to use reasonable care. See Benton, 721 N.E.2d at 228. Rather, they allege DCS breached a statutory duty to notify a parent of the availability of a child abuse report-a duty not recognized at common law. Cf. J.A.W. v. Roberts, 627 N.E.2d 802, 813 (Ind.Ct.App.1994) (finding that there was no common law duty to report child abuse, and that the "[Llegisla-ture has declined to codify a civil cause of action against an adult who knowingly fails to report alleged child abuse") (Rucker, J.), abrogated on other grounds by Holt v. Quality Motor Sales, Inc., 776 N.E.2d 361 (Ind.Ct.App.2002), trans. denied. Because plaintiffs allege DCS breached a statutory duty, we must determine whether the Leg*143islature intended the Notice Statute to confer a private right of action, Borne, 532 N.E.2d at 1203.
To answer this question, we must look to the language of the statute and the Legislature's intent. "The determination of whether a civil cause of action exists begins with an examination of legislative intent." Roberts v. Sankey, 813 N.E.2d 1195, 1198 (Ind.Ct.App.2004), trans. de-mied. "[A] private cause of action generally will be inferred where a statute imposes a duty for a particular individual's benefit but will not be where the Legislature imposes a duty for the public's benefit." Blanck v. Ind. Dep't of Corr., 829 N.E.2d 505, 509 (Ind.2005) (citing Americanos v. State, 728 N.E.2d 895 (Ind.Ct.App.2000), trans. denied ). But even where a duty benefits an individual, we will not infer a private right of action unless that appears to be the Legislature's intent. See id. at 509-10. And Indiana courts have rarely concluded the Legislature intended to confer a private right of action. See, e.g., id.; Borne, 532 N.E.2d at 1203.
Further, no matter whether plaintiffs predicate their claim upon a negligence theory or a freestanding private right of action, a court must still determine the larger question of whether the Legislature intended to hold the defendant civilly liable.12 C.T. v. Gammon, 928 N.E.2d 847, 852-53 (Ind.Ct.App.2010) (finding that when a plaintiff alleges the defendant negligently breached a statute, the question is whether the statute conferred a private right of action). In Borne, parents alleged a school principal breached a statutory duty to report child abuse. 532 N.E.2d at 1202-03. The court concluded that "the [Llegislature did not intend to confer a private right of action" in tort for failure to report because "such an action is not authorized at common law," and recognizing one would "misdirect judicial time and attention from the very real problems of children in need of services." Id. at 1203.
In this case, the Court of Appeals majority determined that the Notice Statute did not expressly provide an implied private right of action. F.D., 973 N.E.2d at 1190, 1198 (Vaidik, J. & Bradford, J. concurring in part). It found that the purpose of Article 33 ("Juvenile Law: Reporting and Investigation of Child Abuse and Neglect") was "to create a more effective, efficient, and accessible system to deal with the issue of child abuse and neglect for the public's benefit as a whole, not just for a particular individual's benefit." Id. I agree with this conclusion.
Moreover, "our [Llegislature has not [expressly] afforded a private right of action" for breach of the Notice Statute, F.D., 973 N.E.2d at 1191, while it has done so in other contexts. See, e.g., I.C. § 24-5-15-9 (2007) (expressly providing that a person damaged by a credit services organization may bring an action). Perhaps because the Legislature expressly creates private rights of action, Indiana courts have long been reluctant to infer them. See, e.g., Howard Reg'l Health Sys. v. Gor*144don, 952 N.E.2d 182, 188 (Ind.2011) ("con-clud[ing] that neither the rules of statutory construction nor the history of the enactment lead to the idea that [the statute] confers a private remedy"); Right Reason Publ'ns v. Silva, 691 N.E.2d 1347, 1351-52 (Ind.Ct.App.1998) (finding that I.C. § 35-46-2-1 did not include an implied right of action); Walling v. Appel Serv. Co., Inc., 641 N.E.2d 647, 652-53 (Ind.Ct.App.1994) (finding no private right of action under I.C. § 13-7-4-1). Without some indication that the Legislature intended to imply a private right of action, I would not infer one.
Conclusion
I respectfully dissent from my colleagues because I conclude DCS is immune from liability, and even if it weren't, the Notice Statute would not provide plaintiffs with a private right of action. While I do not condone DCS's conduct, I would affirm the trial court's grant of summary judgment for all defendants.
MASSA, J., concurs.

. While not extensively briefed at the trial court or Court of Appeals, I find this issue before this Court. At the trial court level, DCS and plaintiffs disputed whether plaintiffs were asserting a recognizable tort claim. On appeal, plaintiffs acknowledged that Indiana courts had concluded that similar statutory violations did not grant plaintiffs private rights of action, but they sought to distinguish this precedent. And before this Court, both sides fully briefed and argued the issue.


. This holds true even under the doctrine of negligence per se. In a negligence per se action, the statute supplies a defendant's standard of care-the second element in a tort claim. See Cook v. Whitsell-Sherman, 796 N.E.2d 271, 275 (Ind.2003). The negligence per se defendant already owes "a duty to use reasonable care," 1 Dan B. Dobbs et al., The Law of Torts § 148 (2d ed. 2011), "without reliance on the statute," Restatement (Third) of Torts § 38 cmt. d (2012). When a plaintiff alleges a statute supplies a defendant's duty-the first element in a tort claim-a court must inquire whether the Legislature intended to make the defendant liable in tort because if every breach of a statute constitutes negligence per se, then "every statute in effect would create an implied right of action-which clearly is not the law." Cuyler v. United States, 362 F.3d 949, 952 (7th Cir.2004).